UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1606



JOHN C. JONES,

                                              Plaintiff - Appellant,

          versus


GEORGIA-PACIFIC CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-98-593)


Submitted:   September 30, 1999           Decided:   October 5, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann Katherine Sullivan, Sheryl-Lynn C. Makela, CRENSHAW, WARE &
MARTIN, P.L.C., Norfolk, Virginia, for Appellant.   Patricia K.
Epps, Michael P. Oates, Randolph Sullivan, HUNTON & WILLIAMS,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John C. Jones appeals the district court’s order denying

relief in his civil action against his employer.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Jones v. Georgia-Pacific Corp., No. CA-98-593 (E.D. Va.

Feb. 10, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2